EXHIBIT 10.2

 

WAIVER AND CONSENT AGREEMENT

 

This WAIVER AND CONSENT AGREEMENT (this “Agreement”) is made and entered into as
of September 17, 2019 by and between Inpixon, a Nevada corporation (the
“Borrower”), and Payplant LLC (“Payplant”) as agent for Payplant Alternatives
Fund LLC, a Delaware limited liability company (“Lender”). Capitalized terms
used herein but not herein defined shall have the respective meanings ascribed
thereto in that certain Amended and Restated GemCap Amended and Restated Loan
and Security Agreement: Payplant Loan and Security Agreement dated as of August
14, 2017 by and among Inpixon, Sysorex, Inc., as successor of Inpixon USA,
Sysorex Government Services, Inc. and Payplant as agent for Lender (as amended
from time to time in accordance with its terms, the “Loan Agreement”).

 

RECITALS

 

WHEREAS, in addition to the Loan Agreement, the Borrower entered into that
certain Payplant Client Agreement, dated August 14, 2017, by and between
Borrower and Payplant (the “Client Agreement”);

 

WHEREAS, Borrower desires to issue unsecured promissory notes to an
institutional investor in an original principal amount of up to $1,905,000.00
(the “Note Financing”), which will bear interest at the rate of 10% per annum
and be due 9 months after each note’s issuance date;

 

WHEREAS, the Loan Agreement and the Client Agreement restrict the Borrower from
effecting the Note Financing, or requires the Borrower to obtain the Lender and
Payplant’s consent for consummating such transactions (collectively, the
“Restriction”) including the following covenants:

 

Loan Agreement:

 

“SECTION 7 Negative Covenants. So long as any of the Obligations remain
unsatisfied (other than contingent indemnification Obligations for which no
claim has been made), Borrower agrees that:

 

(a) Indebtedness. Borrower shall not create, incur, assume or otherwise become
liable for or suffer to exist any indebtedness for borrowed money without prior
written consent, other than: (i) the Obligations; (ii) Indebtedness of the
Borrower existing on the date hereof and disclosed to the Lender in writing or
extensions, renewals and refinancings of such indebtedness (provided that the
principal amount of such Indebtedness being extended, renewed or refinanced does
not increase and the terms thereof are not modified to impose more burdensome
terms upon Borrower); and (iii) capital leases or other Indebtedness incurred
solely to acquire equipment, computers, software or implement tenant
improvements without the prior written permission of Lender.”

 



 

 

 

(c) Investments. Without prior written consent, Borrower shall not directly or
indirectly purchase or otherwise acquire the capital stock or other equity
interests, assets (constituting a business unit), obligations or other
securities of or any interest in any Person, or extend any credit to, guarantee
the obligations of or make any additional investments in any Person, or make or
hold any other loan to or other investment in any Person, other than (i)
extensions of credit in the nature of accounts receivable or notes receivable
arising from the sales of goods or services in the ordinary course of business
and (ii) short term, investment grade money market instruments, in accordance
with Borrower’s usual and customary treasury management policies.”

 

Client Agreement:

 

“34.7 Additional Financing

 

Client shall not raise additional financing, without Payplant’s approval, which
shall not be unreasonably withheld by Payplant unless it is an equity financing
or a convertible equity financing, where Client can force conversion, while
Payplant’s advances are outstanding.”

 

; and

 

WHEREAS, Payplant, on behalf of itself and Lender, has agreed to waive the
Restriction and consent to the Borrower’s consummation of the Note Financing.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

AGREEMENT

 

1. Waiver and Consent.

 

(a) Payplant, on behalf of itself and Lender, hereby waives the Restriction
solely for the purpose of permitting the Borrower to effect the Note Financing,
and for no other purpose, and consents to the Borrower’s carrying out and
consummating the Note Financing.

 

(b) This Agreement is a one-time waiver and limited to the matters expressly
waived herein and should not be construed as an indication that Lender or
Payplant would be willing to agree to any future modifications to or waiver of
any other terms of the Loan Agreement or the Client Agreement. Except as
expressly set forth above, the terms and conditions of the Loan Agreement and
the Client Agreement shall remain in full force and effect and each of the
Borrower, Payplant and Lender reserves all rights with respect to any other
matters and remedies.

 

2

 

 

2. Miscellaneous.

 

(a) The parties hereto acknowledge that this Agreement shall serve as the
notification required pursuant to Section 7(m) of the Loan Agreement.

 

(b) Except as specifically set forth herein, this Agreement shall not be deemed
to amend or alter in any respect the terms and conditions of the Loan Documents,
or to constitute a waiver or release by the Lender or Payplant of any right,
remedy, under the Loan Documents, except to the extent specifically set forth
herein. This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns.

 

(c) Except as specifically set forth herein, this Agreement shall not be deemed
to amend or alter in any respect the terms and conditions of the Loan Documents,
or to constitute a waiver or release by the Lender or Payplant of any right,
remedy, under the Loan Documents, except to the extent specifically set forth
herein. This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns.

 

(d) It is hereby understood that this Agreement does not constitute an admission
of liability by any party, including any admission of default under the Loan
Documents.

 

(e) This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. THE PARTIES HERETO HERBY WAIVE ANY RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREIN, INCLUDING CLAIMS BASED ON CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER COMMON LAW OR STATUTORY BASES. The Borrower,
Payplant and Lender submit to the non-exclusive jurisdiction of the state and
federal courts located in Santa Clara County, California. If the jury waiver set
forth in this Section is not enforceable, then any dispute, controversy or claim
arising out of or relating to this Agreement or any of the transactions
contemplated herein will be finally settled by binding arbitration in the county
of Santa Clara, California in accordance with the then-current Commercial
Arbitration Rules of the American Arbitration Association by one arbitrator
appointed in accordance with said rules. The arbitrator shall apply California
law to the resolution of any dispute, without reference to rules of conflicts of
law or rules of statutory arbitration. Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph. The expenses of the arbitration,
including the arbitrator’s fees and expert witness fees, incurred by the parties
to the arbitration, may be awarded to the prevailing party, in the discretion of
the arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator. Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such expenses, both parties shall share
equally in the payment of the arbitrator’s fees as and when billed by the
arbitrator.

 

(f) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by email transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
signature were the original thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Consent
Agreement to be duly executed on the day and year first above written.

 

  BORROWER:           INPIXON           By: /s/ Nadir Ali     Name: Nadir Ali  
  Title: Chief Executive Officer

 

[SIGNATURE PAGE OF BORROWER]

 

4

 

 

  PAYPLANT LLC           By: /s/ Neerav Berry     Name: Neerav Berry     Title:
Chief Executive Officer

 

[SIGNATURE PAGE OF PAYPLANT]

 

 

5



 

 